

FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) is entered into and effective as of the First Amendment Closing Date
(as defined below) among ENERJEX RESOURCES, INC., a Nevada corporation
(“Parent”), ENERJEX KANSAS, INC. (f/k/a Midwest Energy, Inc.), a Nevada
corporation (“EnerJex Kansas”), DD ENERGY, INC., a Nevada corporation (“DD
Energy”), WORKING INTEREST, LLC, a Kansas limited liability company (“Working
Interest”) and BLACK SABLE ENERGY, LLC, a Texas limited liability company
(“Black Sable”) (each, a “Borrower” and, collectively, “Borrowers”) and TEXAS
CAPITAL BANK, N.A., a national banking association, as a Bank, L/C Issuer and
Administrative Agent (in such latter capacity and together with its successors
and permitted assigns in such capacity the “Administrative Agent”), and the
several banks and financial institutions from time to time parties to the Credit
Agreement, as defined below (the “Banks”).  Capitalized terms used but not
defined in this First Amendment have the meaning given them in the Credit
Agreement.
 
RECITALS
 
A.           Borrowers, Administrative Agent, L/C Issuer and Banks previously
entered into that certain Amended and Restated Credit Agreement dated as of
October 3, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).
 
B.           Pursuant to the Credit Agreement, Borrowers previously executed and
delivered an Amended and Restated Note dated October 3, 2011, payable to the
order of each Bank in the face principal amount of Fifty Million and No/100
Dollars ($50,000,000) and certain other Loan Documents.
 
C.           Parent desires to enter into that certain Contribution Agreement
dated December 14, 2011 (the “Contribution Agreement”) by and among Rantoul
Partners, a Delaware general partnership (“Rantoul”), Parent, Viking Energy
Partners, Inc. and FL Oil Holdings, LLC, pursuant to which EnerJex Kansas shall
contribute the Rantoul Project Assets (as defined below) to Rantoul in order to
enable Rantoul to develop such Rantoul Project Assets, which Rantoul Project
Assets consist of certain Borrowing Base Oil and Gas Properties that are owned
by EnerJex Kansas which constitute Collateral.
 
D.           In accordance with the Contribution Agreement, Parent desires to
cause EnerJex Kansas to assign, convey, transfer and contribute all of its
right, title and interest in and to the Rantoul Project Assets to Rantoul
pursuant to that certain Assignment of Assets dated as of December 14, 2011 (the
“Rantoul Assignment”).
 
E.           In consideration of the Rantoul Assignment, Rantoul will issue
certain partnership interests to EnerJex Kansas which will immediately
thereafter assign such partnership interests to Parent such that (a) Rantoul
will become a Subsidiary of Parent and (b) Parent will become Rantoul’s managing
partner (the “Rantoul Issuance”).
 
F.           Borrowers have requested that Administrative Agent and Banks
consent to the Contribution Agreement, the Rantoul Assignment and the Rantoul
Issuance.
 
 
 

--------------------------------------------------------------------------------

 
 
G.           Administrative Agent and Banks desire to consent to the
Contribution Agreement, the Rantoul Assignment and the Rantoul Issuance subject
to (a) Rantoul becoming a Guarantor pursuant to a Limited Guaranty, (b) Rantoul
granting Liens (or assuming, ratifying and confirming the existing Liens on the
Rantoul Project Assets) to the extent of Parent’s Beneficial Interest (as
defined below), (c) Parent granting a Lien on all of Parent’s Rantoul
partnership interests and (d) the terms and conditions set forth herein.
 
H.           Borrowers, Administrative Agent, L/C Issuer and Banks have agreed
to amend the Credit Agreement, subject to the terms and conditions of this First
Amendment.
 
AGREEMENT
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
I. Specific Amendments to Credit Agreement.
 
A. Article I, Definitions, of the Credit Agreement is hereby amended by adding
the following definitions in their proper alphabetical order:
 
 “Contribution Agreement” is defined in Recital C to the First Amendment.
 
“First Amendment” means the First Amendment to Amended and Restated Credit
Agreement dated effective as of the First Amendment Closing Date by and among
Borrowers, Administrative Agent, L/C Issuer and Banks.
 
“First Amendment Closing Date” means December 14, 2011.
 
“Lien Acknowledgment Agreement” means any Lien Acknowledgment Agreement by and
between Administrative Agent and any lender to the Rantoul Investors
substantially in the form attached to the First Amendment as Exhibit I.
 
“Parent’s Beneficial Interest” means Parent’s beneficial ownership of the
Rantoul Assets calculated based on Parent’s Beneficial Interest Percentage.
 
“Parent’s Beneficial Interest Percentage” means Parent’s percentage ownership of
the total Rantoul partnership interests, which shall be determined under the
Rantoul GP Agreement and which, in accordance with the terms of such Rantoul GP
Agreement and subject to the terms hereof, may vary from time to time.
 
“Rantoul” is defined in Recital C to the First Amendment.
 
“Rantoul Assets” shall mean all assets of Rantoul, whether real or personal or
mixed, tangible or intangible, including without limitation, the Rantoul Project
Assets.
 
“Rantoul Collateral” shall mean the Rantoul Assets in which a Lien is granted or
to be granted pursuant to the Collateral Documents or the Existing Collateral
Documents; provided, however, such Lien shall encumber the Rantoul Assets only
to the extent of Parent’s Beneficial Interest.
 
 
 

--------------------------------------------------------------------------------

 
 
“Rantoul GP Agreement” means that certain General Partnership Agreement of
Rantoul dated December __, 2011.
 
“Rantoul Investors” means, collectively, Viking Energy Partners, Inc. and FL Oil
Holdings, LLC and each is a “Rantoul Investor”.
 
“Rantoul Investors’ Beneficial Interest” means the Rantoul Investors’ beneficial
ownership of the Rantoul Assets calculated based on the Rantoul Investors’
Beneficial Interest Percentage.
 
“Rantoul Investors’ Beneficial Interest Percentage” means the Rantoul Investors’
beneficial percentage ownership of the total Rantoul partnership interests,
which, subject to the terms hereof, may vary from time to time.
 
 “Rantoul Investor Liens” means Liens granted by the Rantoul Investor Partners
to a bank or other financial institution (other than the Bank Parties) which
encumber only the Rantoul Investors’ Beneficial Interest and secure Indebtedness
of the Rantoul Investor Partners owed thereto.
 
 “Rantoul Partners” means, collectively, Parent and the Rantoul Investors and
each is a “Rantoul Partner”.
 
 “Rantoul Project Assets” means those certain Oil and Gas Properties and all
other property associated therewith owned by Rantoul, whether real or personal,
tangible or intangible, direct or indirect, as set forth on Exhibit H attached
to the First Amendment.
 
B. Article I, Definitions, of the Credit Agreement is hereby amended by revising
the following definition in its entirety as follows:
 
“Collateral” shall mean (a) the Rantoul Collateral and (b) the assets of
Borrowers and each of the Loan Parties (other than Rantoul), whether real or
personal or mixed, tangible or intangible, in which a Lien is granted or
purported to be granted pursuant to the Collateral Documents or the Existing
Collateral Documents.


C. Section 6.11, Use of Proceeds, of the Credit Agreement is hereby amended by
adding the following sentence to the end thereof:
 
Notwithstanding the foregoing, without the prior written consent of
Administrative Agent and Banks, proceeds of the Loans used in connection with
the Rantoul Project Assets shall be limited solely to Parent’s Beneficial
Interest Percentage.
 
D. Article VI, Affirmative Covenants, of the Credit Agreement is hereby amended
by adding the following new Sections 6.27, 6.28 and 6.29 to the end thereof:
 
 
 

--------------------------------------------------------------------------------

 
 
6.27.           Removal as Operator and Subordination of Liens.  Until the
Obligations have been paid in full and the Commitments terminated, and
notwithstanding anything in any other document to the contrary, Borrowers will,
and will cause any Affiliate (including EnerJex Kansas) to, immediately resign
and remove itself as the operator of the Borrowing Base Oil and Gas Properties
upon the written request of Administrative Agent if an Event of Default has
occurred and is continuing under the Credit Agreement or any other Loan
Document.  If Borrowers or any such Affiliate (including EnerJex Kansas) is
removed as operator pursuant to this Section 6.27, Borrowers will, and will
cause any Affiliate (including EnerJex Kansas) to, (a) immediately take any and
all actions reasonably requested by Administrative Agent or its designee to
facilitate a smooth transition of operatorship from Borrowers or any such
Affiliate to a successor operator approved by Administrative Agent, (b) refrain
from taking any action to oppose, delay or otherwise hinder the efforts of that
successor operator to assume operatorship of the Borrowing Base Oil and Gas
Properties, and (c) fully cooperate in good faith with all such efforts by
Administrative Agent to pursue foreclosure and/or other rights and remedies
available to Administrative Agent by law, equity or otherwise.  Additionally,
EnerJex Kansas agrees that so long as any of Obligations remain outstanding,
EnerJex Kansas’ Liens in and to any of the Collateral pursuant to any Operating
Agreement, or at law or in equity or otherwise (the “Subordinated Liens”) are
and shall be subordinate in priority to the Liens of the Administrative Agent in
the Collateral under the Loan Documents for the benefit of the Banks,
notwithstanding the date, manner or order of grant, attachment or perfection of
any of the Subordinated Liens or the Liens granted under the Loan
Documents.  Notwithstanding any provision of applicable Law, the Loan Documents
or the documents evidencing the Subordinated Liens or any other circumstance
whatsoever, EnerJex Kansas agrees that: (i) any Lien on the Collateral securing
any Obligations now or hereafter held by or on behalf of the Administrative
Agent or any agent or trustee therefor, regardless of how acquired, whether by
grant, possession, statute, operation of law, subrogation or otherwise, shall be
senior in all respects and prior to any Subordinated Lien and (ii) any Lien on
the Collateral now or hereafter held by or on behalf of EnerJex Kansas or any
agent or trustee therefor regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be junior
and subordinate in all respects to all Liens on the Collateral securing the
Obligations.
 
6.28           Beneficial Interest Percentage.  Without the prior written
consent of Administrative Agent, permit at any time (a) Parent’s Beneficial
Interest Percentage to be less than 75% and (b) Rantoul Investor Partners’
Beneficial Interest Percentage to be greater than 25%.  As of the First
Amendment Closing Date, (i) Parent’s Beneficial Interest Percentage is 93.25%
and (ii) Rantoul Investor Partners’ Beneficial Interest Percentage is 6.75%.
 
6.29           Additional Borrowing Base Oil and Gas Properties.  In accordance
with Section 4.02(e), contemporaneous with any permitted acquisition of
Borrowing Base Oil and Gas Properties by Borrowers or any other Loan Party,
execute and deliver to Administrative Agent (a) Collateral Documents covering
such additional Borrowing Base Oil and Gas Properties and related Collateral and
(b) Transfer Order Letters applicable to the production of Hydrocarbons from
such additional Borrowing Base Oil and Gas Properties.
 
 
 

--------------------------------------------------------------------------------

 
 
E. Section 7.01, Liens, of the Credit Agreement is hereby amended by (a)
deleting the “and” at the end of Section 7.01(i), (b) replacing the “.” at the
end of Section 7.01(j) with “; and”, (c) replacing the reference to “(j)” in the
penultimate proviso at the end of Section 7.01 with “(k)” and (d) adding the
following new Section 7.01(k) to the end thereof:
 
(k)           Rantoul Investor Liens; provided that such Rantoul Investor Liens
and any Indebtedness secured thereby are subject to the terms of a Lien
Acknowledgment Agreement.
 
F. Section 9.01(c), Other Covenants, of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:
 
(c)           Other Covenants.  (i) Rantoul fails to perform or observe any
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document to which it is a party or (ii) except as provided in
Section 9.01(c)(i), any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after Borrowers receive written notice thereof from
Administrative Agent or any event of default occurs and is continuing under any
other Loan Document for thirty (30) days after Borrowers receive written notice
thereof from Administrative Agent; or
 
G. Section 9.02, Remedies Upon Event of Default, of the Credit Agreement is
hereby amended by adding the following to the end thereof:
 
Notwithstanding anything to the contrary herein or in the other Loan Documents,
upon the occurrence of an Event of Default, Administrative Agent’s rights,
remedies and recourse on behalf of Banks and any Approved Counterparty with
respect to Rantoul shall be limited solely to the Rantoul Collateral.
 
II. Amendments to Exhibits to Credit Agreement.  The Credit Agreement is hereby
amended by adding thereto (a) as Exhibit H the Rantoul Project Assets attached
to this First Amendment as Exhibit H and (b) as Exhibit I the form of Lien
Acknowledgment Agreement attached to this First Amendment as Exhibit I.
 
III. Schedule 5.13.  Upon satisfaction of all conditions precedent set forth in
Article V of this First Amendment, Schedule 5.13 attached to the Credit
Agreement is hereby deleted in its entirety and replaced with Schedule 5.13
attached to this First Amendment and each reference in the Loan Documents to
such Schedule 5.13 shall be deemed to refer to Schedule 5.13 attached to this
First Amendment.
 
IV. Consent to Certain Transactions.  Subject to the terms of this First
Amendment, Administrative Agent and Banks hereby consent to (a) the Contribution
Agreement, the Rantoul Assignment, the Rantoul Issuance and the other
transactions contemplated therein and (b) Rantoul becoming a Guarantor pursuant
to a Limited Guaranty.
 
 
 

--------------------------------------------------------------------------------

 
 
V. Conditions Precedent to First Amendment.  This First Amendment shall be
effective once each of the following conditions have been satisfied in
Administrative Agent’s sole discretion on or before the First Amendment
Effective Date:
 
(a)  
Borrowers, Administrative Agent and Banks shall have executed and delivered this
First Amendment (including, without limitation, all schedules, exhibits and
annexes to be attached hereto and incorporated herein);

 
(b)  
Rantoul shall have executed and delivered a Limited Guaranty in form and content
satisfactory to Administrative Agent;

 
(c)  
Rantoul and the Borrowers shall have executed and delivered Collateral Documents
covering the Rantoul Collateral;

 
(d)  
Rantoul shall have executed and delivered Transfer Order Letters;

 
(e)  
Borrowers shall have delivered executed copies of the Rantoul Assignment, the
Rantoul GP Agreement and the Contribution Agreement, each in form and content
satisfactory to Administrative Agent;

 
(f)  
Borrowers shall have delivered to Administrative Agent such other documents as
Administrative Agent may request, including without limitation, (1) an insurance
certificate providing proof of insurance for Rantoul and its properties and (2)
proper officer’s certificate and partnership resolutions of Rantoul, in each
case, in form and content satisfactory to Administrative Agent;

 
(g)  
Administrative Agent shall have received a favorable opinion of counsel to the
Loan Parties, addressed to Administrative Agent, as to such matters concerning
the Loan Parties, this First Amendment and the other Loan Documents, in form and
content satisfactory to Administrative Agent; and

 
(h)  
Administrative Agent shall have received, in form and content satisfactory to
it, such other assurances, certificates, documents or consents related to the
foregoing as Administrative Agent may request.

 
VI. Representations, Warranties and Covenants.  Borrowers represent and warrant
to Administrative Agent and Banks that (a) they possess all requisite Corporate
Power and authority to execute, deliver and comply with the terms of this First
Amendment, (b) this First Amendment has been duly authorized and approved by all
requisite Corporate Action on the part of the Borrowers, (c) no other consent of
any Person (other than Administrative Agent and Banks) is required for this
First Amendment to be effective, (d) the execution and delivery of this First
Amendment does not violate their Governing Documentation, (e)  the
representations and warranties in each Loan Document to which they are a party
are true and correct in all material respects on and as of the First Amendment
Closing Date as though made on the First Amendment Closing Date, (f)  they are
in full compliance with all covenants and agreements contained in each Loan
Document to which they are a party, (g) no Event of Default or Default has
occurred and is continuing, and (h) except as may be addressed in this First
Amendment, no exhibit or schedule to the Credit Agreement is required to be
supplemented, amended or modified in connection with the transactions
contemplated by this First Amendment or any other matters occurring prior to the
First Amendment Closing Date.  In particular, but without limiting the
generality of the foregoing, Exhibit A attached to the Credit Agreement, as
amended by this First Amendment or any prior amendment, describes all of
Borrowers’ Borrowing Base Oil and Gas Properties.  The representations and
warranties made in this First Amendment shall survive the execution and delivery
of this First Amendment.  No investigation by Administrative Agent or any Bank
is required for Administrative Agent or any Bank to rely on the representations
and warranties in this First Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
VII. Scope of Amendment; Reaffirmation; Release.  All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this First
Amendment.  Except as affected by this First Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
First Amendment) and any other Loan Document, the terms of the Credit Agreement
shall control and such other document shall be deemed to be amended to conform
to the terms of the Credit Agreement.  Borrowers hereby reaffirm their
obligations under the Loan Documents to which they are a party to and agree that
all Loan Documents to which they are a party to remain in full force and effect
and continue to be legal, valid, and binding obligations enforceable in
accordance with their terms (as the same are affected by this First
Amendment).  BORROWERS HEREBY RELEASE, DISCHARGE AND ACQUIT ADMINISTRATIVE
AGENT, L/C ISSUER AND BANKS FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, REMEDIES, AND LIABILITIES OF EVERY KIND OR NATURE (INCLUDING WITHOUT
LIMITATION, OFFSETS, REDUCTIONS, REBATES, OR LENDER LIABILITY) ARISING OUT OF
ANY ACT, OCCURRENCE, TRANSACTION OR OMISSION OCCURRING IN CONNECTION WITH THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS PRIOR TO THE FIRST AMENDMENT
CLOSING DATE.
 
VIII. Miscellaneous.
 
(a)           No Waiver of Defaults.  This First Amendment does not constitute
(i) a waiver of, or a consent to, (A) any provision of the Credit Agreement or
any other Loan Document, or (B) any present or future violation of, or default
under, any provision of the Loan Documents, or (ii) a waiver of Administrative
Agent’s or any Bank’s right to insist upon future compliance with each term,
covenant, condition and provision of the Loan Documents.
 
(b)           Form.  Each agreement, document, instrument or other writing to be
furnished to Administrative Agent under any provision of this First Amendment,
if any, must be in form and substance satisfactory to Administrative Agent and
its counsel.
 
(c)           Headings.  The headings and captions used in this First Amendment
are for convenience only and will not be deemed to limit, amplify or modify the
terms of this First Amendment, the Credit Agreement, or the other Loan
Documents.
 
(d)           Costs, Expenses and Attorneys’ Fees.  Borrowers agree to pay or
reimburse Administrative Agent on demand for all its reasonable out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation, and
execution of this First Amendment, including, without limitation, the reasonable
fees and disbursements of Administrative Agent’s counsel.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Successors and Assigns.  This First Amendment shall be binding
upon and inure to the benefit of each of the undersigned and their respective
successors and permitted assigns.
 
(f)           Multiple Counterparts.  This First Amendment may be executed in
any number of counterparts with the same effect as if all signatories had signed
the same document.  All counterparts must be construed together to constitute
one (1) and the same instrument.  This First Amendment may be transmitted and
signed by facsimile or portable document file (pdf).  The effectiveness of any
such documents and signatures shall, subject to applicable law, have the same
force and effect as manually-signed originals and shall be binding on Borrowers,
Administrative Agent, L/C Issuer and Banks.  Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.
 
(g)           Governing Law.  THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS
MUST BE CONSTRUED, AND THEIR PERFORMANCE ENFORCED, UNDER TEXAS LAW.
 
(h)           Entirety.  The Loan Documents (as amended hereby) Represent the
Final Agreement By and Among Borrowers, Administrative Agent, L/C Issuer and
Banks and May Not Be Contradicted by Evidence of Prior, Contemporaneous, or
Subsequent Oral Agreements by the Parties.  There Are No Unwritten Oral
Agreements between the Parties.
 
(Signature pages follow)
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this First Amendment is executed effective as of the First
Amendment Closing Date.
 

 
BORROWERS:
             
ENERJEX RESOURCES, INC.
             
By:
     
Robert G. Watson, Jr.
   
Chief Executive Officer
             
ENERJEX KANSAS, INC.
             
By:
     
Robert G. Watson, Jr.
   
Chief Executive Officer
             
DD ENERGY, INC.
             
By:
     
Robert G. Watson, Jr.
   
Chief Executive Officer
             
WORKING INTEREST, LLC
             
By:
     
Robert G. Watson, Jr.
   
Chief Executive Officer
       
– and –
             
BLACK SABLE ENERGY, LLC
             
By:
     
Robert G. Watson, Jr.
   
Chief Executive Officer




Signature Page to First Amendment
 
 

--------------------------------------------------------------------------------

 


       
ADMINISTATIVE AGENT, L/C ISSUER AND BANKS:
             
TEXAS CAPITAL BANK, N.A.,
   
as Administrative Agent, L/C Issuer and
   
a Bank
             
By:
     
W. David McCarver
   
Senior Vice President








Signature Page to First Amendment
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.13
SUBSIDIARIES




Subsidiaries of EnerJex Resources, Inc.


1.  
EnerJex Kansas, Inc.

2.  
DD Energy, Inc.

3.  
Working Interest, LLC

4.  
Black Sable Energy, LLC

5.  
Rantoul Partners



Subsidiaries of EnerJex Kansas, Inc.


None.


Subsidiaries of DD Energy, Inc.


None.


Subsidiaries of Working Interest, LLC
None.


Subsidiaries of Black Sable Energy, LLC
None.





Schedule 5.13
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H


Rantoul Project Assets



 
 

--------------------------------------------------------------------------------

 

EXHIBIT I


Form of Lien Acknowledgment Agreement



Schedule 5.13
 
 

--------------------------------------------------------------------------------

 
